UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7989


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODERICK ARNEZ WHITAKER, a/k/a Snoop,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:09-cr-00125-BR-1)


Submitted:   April 21, 2016                 Decided:   April 26, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roderick   Arnez  Whitaker,   Appellant  Pro   Se.     Banumathi
Rangarajan, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Roderick Arnez Whitaker appeals the district court’s order

granting his 18 U.S.C. § 3582(c)(2) (2012) motion for sentence

reduction based on Amendment 782 to the Sentencing Guidelines.

We   have     reviewed    the   record    and    find    no   reversible   error.

Accordingly,      we     deny   Whitaker’s      motion    for   appointment      of

counsel and affirm for the reasons stated by the district court.

See United States v. Whitaker, No. 5:09-cr-00125-BR-1 (E.D.N.C.

Sept. 11, 2015).          We dispense with oral argument because the

facts   and    legal     contentions     are    adequately    presented    in   the

materials before this court and argument would not aid in the

decisional process.


                                                                          AFFIRMED




                                          2